Citation Nr: 0509862	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-20 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic vertigo.  

2.  Entitlement to service connection for chronic bilateral 
lower extremity cold injury residuals to include peripheral 
neuropathy.  

3.  Entitlement to service connection for chronic hepatitis 
to include hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946 
and active duty for training from March 7 to March 21, 1951; 
from June 1, 1952 to June 15, 1952; and from July 25, 1954 to 
August 8, 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claims of 
entitlement to service connection for both chronic vertigo 
and chronic bilateral lower extremity cold injury residuals 
to include peripheral neuropathy; determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for chronic hepatitis to include hepatitis 
C; and denied that claim.  In July 2002, the RO determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic bilateral lower extremity cold injury residuals to 
include peripheral neuropathy; reviewed both that issue and 
the veteran's entitlement to service connection for chronic 
hepatitis to include hepatitis C on the merits; and denied 
the claims.  In January 2005, the veteran was afforded a 
video hearing before the undersigned Acting Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the American Legion.  

Initially, the Board observes that the veteran's December 
1997 claim sought service connection for "vertigo 
(dizziness) as a condition which is secondary to my 
service-connected inner ear damage."  While the veteran's 
claim of entitlement to service connection for Meniere's 
disease had been previously denied by a June 1966 rating 
decision and his subsequent application to reopen the claim 
was denied by a May 1995 rating decision, the issue of 
service connection for chronic vertigo, separate and distinct 
from Meniere's disease, has not been adjudicated.  The 
veteran has clarified on appeal that he is not seeking 
service connection for Meniere's disease.  Therefore, the 
Board has framed the issue as entitlement to service 
connection for chronic vertigo and addressed the claim on a 
de novo basis below.  In light of the favorable resolution of 
his claim, the veteran is not harmed by such action.  

For the reasons and bases discussed below, service connection 
for both chronic vertigo and chronic bilateral lower 
extremity cold injury residuals to include peripheral 
neuropathy is GRANTED.  

The issue of service connection for chronic hepatitis to 
include hepatitis C is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Chronic vertigo has been shown to have originated during 
the veteran's period of wartime service.  

2.  Chronic bilateral lower extremity cold injury residuals 
including peripheral neuropathy have been shown to have 
originated during the veteran's period of wartime service.  


CONCLUSIONS OF LAW

1.  Chronic vertigo was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Chronic bilateral cold injury residuals including 
peripheral neuropathy were incurred during wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Vertigo

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary 
and the reasons for granting or denying service connection 
in each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
vertigo or dizziness.  At his July 1946 physical examination 
for service separation, the veteran was reported to have 
incurred "partial deafness" in February 1945.  

The veteran's service personnel records state that he served 
in the European Theater of Operations between January 1945 
and May 1945.  He was awarded the Combat Infantryman Badge.  
Service connection is currently in effect for both bilateral 
hearing loss disability and tinnitus.  

In his January 1966 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
been inside a stone house when it was shelled by German tanks 
in February 1945.  He asserted that he felt as if he was 
inside a "huge bell" when the house was struck by the 
cannon fire and sustained chronic injuries which included 
nerve damage.  

A March 1966 written statement from Howard C. Ballenger, 
M.D., conveys that the veteran complained of dizziness and 
was diagnosed with probable labyrinthitis and probable 
Meniere's disease.  A February 1997 VA Ears, Nose, and Throat 
(ENT) evaluation states that the veteran presented a "long 
history of intermittent episodic vertigo."  An impression of 
episodic recurrent vertigo was advanced.  

A November 1997 physical evaluation from Harold C. Friend, 
M.D., conveys that the veteran had "a long history of 
transitory dizziness" that "relates to bilateral hearing 
loss impairment ... due to nerve damage in World War II."  A 
September 2002 physical evaluation from Edward H. Kaplan, 
M.D., notes that:  

At the current time, it appears that [the 
veteran's] symptoms by history are 
attributable to trauma, primarily related 
to what he was exposed to in World War 
II.  ...  He likely has nerve damage 
related to the shelling and, at this 
point, I would suspect his vertigo is 
related to that as well.  

At a July 2003 VA examination for compensation purposes, the 
veteran complained of chronic vertigo.  He did not believe 
that he had Meniere's disease.  The July 2003 addendum to the 
VA examination report relates that:

The veteran's C-file is reviewed.  There 
are notes from different doctors 
describing his vertigo attacks, which are 
episodic sudden attacks of true vertigo 
and severe nausea, making him bedridden, 
may last up to 4 days, "symptoms dating 
back to 1945, when he was an 
infantryman."  ...  Remark: it is more 
likely than not that his vertigo is 
related to the trauma incurred during 
military service.  
At the January 2005 video hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that his 
chronic vertigo was precipitated by the concussive injuries 
which he sustained during combat in World War II.  He stated 
that he had been inside a concrete pillbox on the Siegfried 
Line in 1945 when the structure came under German tank fire.  
The concussions from the cannon fire made him feel as if he 
was inside a bell.  He recalled that he had been specifically 
informed by his treating physicians that he did not have 
Meniere's disease given the nature of his vertigo.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran advances that he sustained significant 
concussive trauma when he came under enemy cannon fire during 
combat in 1945 and subsequently manifested chronic vertigo.  
He participated in combat in the European Theater of 
Operations during World War II.  He was awarded the Combat 
Infantryman Badge.  The veteran's service medical records 
make no reference to vertigo or dizziness.  VA and private 
physicians have attributed the veteran's chronic vertigo to 
his inservice concussive trauma.  Therefore, the Board finds 
the veteran's statements as to his alleged inservice 
concussive injury to be consistent with the circumstances, 
conditions, and hardships of his service during World War II.  
Upon application of 38 U.S.C.A. § 1154(b) (West 2002) and 
resolution of every reasonable doubt in favor of the veteran, 
the Board concludes that service connection is now warranted 
for chronic vertigo.  


II.  Bilateral Lower Extremity Cold Injury Residuals

The veteran's service medical records do not refer to either 
lower extremity cold injuries or peripheral neuropathy.  In 
his February 1995 claim for service connection, the veteran 
advanced that he was exposed to icy water for two days while 
serving with the Army's 90th Infantry Division in Europe 
during World War II; incurred trench foot as a result; and 
had chronic bilateral lower extremity cold injury residuals 
including nerve damage.  

A March 1996 physical evaluation from Dr. Kaplan states that 
the veteran complained of bilateral lower extremity 
peripheral neuropathy.  The veteran presented a history of 
frostbite during World War II.  Dr. Kaplan advanced an 
impression of "a peripheral neuropathy, likely secondary to 
his frostbite."  He clarified that "no other etiologies 
have been found" for the veteran's peripheral neuropathy.  
 
The November 1997 physical evaluation from Dr. Friend conveys 
that the veteran complained of chronic bilateral lower 
extremity numbness and tingling "after cold water immersion 
during World War II."  An impression of progressive 
neuropathy involving the lower extremities "originally due 
to ice water immersion during World War II" was advanced.  

The September 2002 physical evaluation from Dr. Kaplan 
clarifies that the veteran reported having experienced 
bilateral lower extremity neuropathy since 1944 or 1945.  He 
presented a history of having stood in ice water up to his 
knees for 18 hours during the Battle of the Bulge.  The 
doctor commented that the veteran's peripheral neuropathy was 
"likely related to his war experiences."  

At the July 2003 VA examination for compensation purposes, 
the veteran was diagnosed with bilateral lower extremity 
peripheral neuropathy.  The VA examiner concluded that it was 
as likely as not that the veteran's peripheral neuropathy was 
related to his inservice cold injury.  

At the January 2005 video hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he had 
been forced to wear improper footwear during combat.  As a 
result, the veteran's feet remained cold and wet for 
prolonged periods of time.  The veteran believed that such 
cold exposure precipitated his chronic lower extremity 
neurological disability.  

The veteran advances that he sustained significant bilateral 
lower extremity cold injuries during combat in World War II.  
The veteran's service medical records make no reference to 
either lower extremity cold injury residuals or peripheral 
neuropathy.  VA and private physicians have attributed the 
veteran's chronic bilateral lower extremity peripheral 
neuropathy to his reported inservice cold-water immersion.  
Therefore, the Board finds the veteran's statements as to his 
alleged inservice cold injuries to be consistent with the 
circumstances, conditions, and hardships of his service 
during World War II.  Upon application of 38 U.S.C.A. 
§ 1154(b) (West 2002) and resolution of every reasonable 
doubt in favor of the veteran, the Board concludes that 
service connection is now warranted for chronic bilateral 
lower extremity cold injury residuals including peripheral 
neuropathy.  


III.  VCCA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to service connection for both 
chronic vertigo and chronic bilateral cold injury residuals 
to include peripheral neuropathy, the Board observes that the 
RO issued VCAA notices to the veteran in May 2001, May 2003, 
and July 2003 which informed him of the evidence needed to 
support his claims; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a video 
hearing before the undersigned Acting Veterans Law Judge.  
The hearing transcript is of record.  While the VCAA notices 
provided to the veteran do not strictly comply with the 
Court's guidelines as set forth in Pelegrini, the Board finds 
that such deficiency is not prejudicial to the veteran given 
the favorable resolution of his claims above.  


ORDER

Service connection for chronic vertigo is GRANTED.  

Service connection for chronic bilateral lower extremity cold 
injury residuals including peripheral neuropathy is GRANTED.  


REMAND

The veteran asserts that he incurred chronic hepatitis as the 
result of an inservice blood transfusion.  At the January 
2005 video hearing, the veteran testified that he had 
sustained a left thigh shell fragment wound during combat and 
was given plasma by a medic.  

The veteran's testimony may be reasonably construed a claim 
for service connection for left thigh shell fragment wound 
residuals.  The RO has not had an opportunity to act upon the 
claim.  The Board finds that the issue of service connection 
for left thigh shell fragment wound residuals to be 
inextricably intertwined with the certified issue of the 
veteran's entitlement to chronic hepatitis to include 
hepatitis C.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Accordingly, this case is REMANDED for the 
following action:  

1.  Adjudicate the veteran's entitlement 
to service connection for left thigh 
shell fragment wound residuals.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

2.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic hepatitis to include hepatitis C 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


